Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and STMP in the reply filed on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden.  Since the current method is essentially completely based on the composition of the slurry, Examiner agrees there is no burden with respect to Claim 20.  However, this argument is not found persuasive with regard to the distinct species.  The broad generic claim covering each species is being examined and each species can be rejoined upon the allowance of a generic claim.  To separately require the Examiner to examine each individual species under this generic claim, including multiple different polymers and multiple different phosphate salts, each of which is potentially individually inventive, creates a severe burden on the Examiner, especially since polymers and phosphate salts are not considered at all similar and have a separate classification.  Therefore, Claims 1-13, 15, and 17-20 are examined herein and claims 14 and 16 are withdrawn.
The species requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al. (US 2014/0121303).
Regarding Claims 1-2, 10, and 17-20, Hagen et al. teaches making gypsum construction materials, including gypsum boards (See Abstract and page 5, paragraph [0042], and note any flat laid and set gypsum material is reasonably considered a gypsum panel, and further, gypsum boards are taught), comprising:
forming a gypsum slurry comprising stucco (See page 1, paragraph [0008]), water (See page 4, paragraph [0040]), siliconate (See page 3, paragraph [0029]) and a polymer (See page 1, paragraphs [0011]-[0013], teaching polymers based on vinyl laurate, acrylate, and vinyl chloride; page 4, paragraph [0031], teaching polyvinyl alcohol helps support the oragno silicons such as siliconate; page 5, paragraph [0044], teaching the polymer and organo siliconates synergistically boost water resistance; and page 5, paragraph [0047], page 7, paragraphs [0071] and [0079], teaching drastic reductions in water absorption when potassium methylsiliconate is included with polymers including PVA in a gypsum slurry; and note plaster of Paris is calcium sulfate hemihydrate, and thus may be considered stucco).  As above, Examiner submits any .    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12, 13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2016/0168026).
Regarding Claims 1-4, 12, 13, 15, and 20, Moore et al. teaches a method of making a gypsum panel (See Abstract), comprising:
forming a gypsum slurry by combining stucco and water, and setting into a gypsum panel core of 0.5 inches (See page 1, paragraph [0009]).  Moore et al. further teaches siliconates may be present in the slurry up to 10 lbs/msf for improved water resistance and sodium trimetaphosphate (STMP) up to 12 lbs/msf for improved strength (See page 2, paragraph [0025]), thus at least making it obvious to a person having ordinary skill in the art at the time of invention to add each of these at these ranges to achieve each of these advantages. 
Regarding Claims 5-9, Moore et al. indicates siloxane can be used in addition to siliconate within a similar range up to 10 lbs/msf (See page 2, paragraph [0025], teaching siliconate and/or siloxane may be added for improved water resistance, clearly indicating both may be added for this purpose).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to add siloxane in similar quantities as siliconate and/or up to 10 lbs/msf.  Doing so would have predictably been suitable to achieve improved water resistance in a gypsum panel.
Regarding Claim 17, Examiner submits that similar compositions would have been expected to have similar properties.  Therefore, since a nearly identical composition for a gypsum panel is at least rendered obvious in Moore et al., Examiner submits such panel would have been expected to have similar water resistance properties such as in Claim 17.
Regarding Claim 18 and 19, Moore et al. teaches paper facer may be on both sides of the gypsum board (See page 2, paragraph [0027]).  Examiner takes official notice it is well-known and standard when utilizing a facer on both sides of a gypsum board that the slurry is deposited onto one of the facers, the setting of the facer adhering the board.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. as applied to Claims 1 and 5, and further in view of Hagen et al.
Regarding Claims 10 and 11, Moore et al. teaches the method of Claims 1 and 5 as described above.  Moore et al. teaches siliconates and siloxanes may be used for water resistance, but is silent on any specific materials in such a group.  Thus, it would have been expected known siliconates and siloxanes used in gypsum for water resistence would have predictably been suitable as the siliconate and siloxane in Moore et al.  Hagen et al. teaches siliconates and siloxanes that provide water resistance in gypsum include alkyl siliconates such as potassium methylsiliconate (See page 3, paragraph [0029] and page 7, paragraph [0071]) and siloxanes such as polymethylhydrogensiloxane (See page 3, paragraph [0028]).  Thus, it would have been obvious to utilize potassium methylsiliconate and polymethylhydrogensiloxane as the siliconate and siloxane, respectively, in Moore et al. because they would have predictably been suitable specific iterations of such additives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746